NO. 07-10-0429-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL C

                                    NOVEMBER 23, 2010

                           ______________________________


                  CHRISTOPHER MICHAEL ALDERETE, APPELLANT

                                                V.

                            THE STATE OF TEXAS, APPELLEE


                         _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 58,716-D; HONORABLE DON EMERSON, JUDGE

                           _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                 MEMORANDUM OPINION


      Appellant, Christopher Michael Alderete, entered a plea of true to the State's

allegations in its motion to proceed with adjudication of guilt after having been granted

deferred adjudication community supervision for the offense of assault on a family

member1. After hearing evidence that Appellant had violated the terms and conditions

of community supervision, the trial court adjudicated him guilty and sentenced him to

1
Tex. Penal Code Ann. § 22.01(b)(2) (Vernon Supp. 2010).
fifteen years confinement. The Trial Court's Certification of Defendant's Right to Appeal

indicates that Appellant's case was a plea-bargain case with no right of appeal and that

Appellant waived his right of appeal.


       By letter dated October 21, 2010, this Court notified Appellant of the

consequences of the certification and invited him to either file an amended certification

showing a right of appeal or demonstrate other grounds for continuing the appeal on or

before November 10, 2010. Appellant was also notified that failure to do so might result

in dismissal of the appeal pursuant to Rule 25.2 of the Texas Rules of Appellate

Procedure.


       In response to this Court's letter, Appellant filed a "Motion for Extension of Time"

on his appeal to seek help from outside sources. He also expressed an intent to file a

petition for discretionary review with the Texas Court of Criminal Appeals. Appellant's

response, however, does not contradict the trial court's certification. Appellant also

failed to file an amended certification reflecting a right of appeal and did not show cause

for continuing his appeal.     Consequently, this appeal is dismissed based on the

certification signed by the trial court. See Tex. R. App. P. 25.2(d).



                                                 Patrick A. Pirtle
                                                     Justice


Do not publish.




                                             2